IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BERKS-LEHIGH REGIONAL POLICE             : No. 750 MAL 2018
OFFICERS ASSOCIATION,                    :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
UPPER MACUNGIE TOWNSHIP,                 :
TOPTON BOROUGH, LYONS                    :
BOROUGH, AND MAXATAWNY                   :
TOWNSHIP,                                :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.